Citation Nr: 1314039	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-45 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for the residuals of left lower extremity trauma, including scars.

2.  Entitlement to service connection for the residuals of left lower extremity trauma, including scars.

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Infantryman's Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2007 and October 2007 decisions of the Department of Veterans Affairs (VA) Houston, Texas, Regional Office (RO).  

The March 2007 decision denied service connection for a left shoulder disability. 

The Veteran filed a confusing 21-4138 with respect to the left shoulder disability claim in March 2008.  The RO construed this as a new service connection claim and declined to reopen the claim in a June 2011 rating decision.  

The Board accepts the Veteran's March 2008 statement as a timely filed notice of disagreement with March 2007 denial of service connection for a left shoulder disability and has included the issue on the title page.

The October 2007 decision denied the claim for service connection for a right shoulder disability and the claim for service connection for residuals of left lower extremity trauma, including scars.  

The claim for service connection for residuals of left lower extremity trauma had been the subject of a final June 2001 RO denial.  In conjunction with the May 2012 remand, the Board recharacterized the claim as being an application to reopen and, based on the development accomplished on remand, the Board has recharacterized the underlying claim to accurately reflect the benefit sought on appeal.

On the October 2009 Appeal to Board of Veterans' Appeals ,the Veteran requested a Board hearing at his local RO related to this appeal, but failed to report for the scheduled hearing and no request for postponement has been received.  Thus, the hearing request is deemed withdrawn.  

As directed by the Board, the RO attempted to clarify whether the Veteran sought to withdraw this appeal.  May 2012 correspondence sought to confirm the Veteran's statements to an RO employee by telephone that he wanted to withdraw this appeal and requested that he return an attached form within 30-days to effectively withdraw his appeal.  The Veteran did not return the form and the record contains no subsequent submission, including from his authorized representative, expressing a desire to withdraw the appeal.  Therefore, the appeal has not been withdrawn.  

The issues of entitlement to service connection for the residuals of left lower extremity trauma, including scars, and left and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the Veteran of the June 2001 decision denying the original service connection claim for the residuals of left lower extremity trauma, including scars, and of his appellate rights; no appeal was perfected and that decision is now final.  

2.  Evidence added to the record since the June 2001 RO decision is new and material and relates to an unestablished fact necessary to substantiate the claim.  





CONCLUSION OF LAW

The criteria to reopen the service connection claim for the residuals of left lower extremity trauma, including scars, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening and remanding the claim residuals of left lower extremity trauma and this is a full grant of the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

At the time of the June 2001 RO decision denying the initial service connection claim for the residuals of left lower extremity trauma, including scars, the record contained service treatment records and a statement from the Veteran.  The RO denied the claim, finding there was no evidence any current disability.  The Veteran was notified of the decision and his appellate rights; however, he did not appeal the decision and the decision is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The June 2001 rating decision is the last final decision of record.  The claim decided is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a). 

Since the June 2001 decision multiple pieces of evidence have been associated with the claims folder.  A February 2008 VA treatment record documents a diagnosis of left knee strain and a December 2012 VA treatment record notes "Pain in joint involving lower leg" as an active condition being treated.  The new evidence of record raises a reasonable possibility of substantiating the claim for service connection for residuals of left lower extremity trauma, including scars, and reopening is warranted.  


ORDER

New and material evidence has been received to reopen a service connection claim for the residuals of left lower extremity trauma, including scars; to this extent, the claim is granted.  


REMAND

The Veteran has been provided a VA scar examination but has not been provided an orthopedic examination related to the claimed residuals of left lower extremity trauma, including scars, nor has he been afforded a VA examination related to his right shoulder claim.  The Veteran must be provided appropriate VA examinations.  

The record suggests that the Veteran receives regular treatment for the respectively claimed conditions; however, relevant VA treatment records dated since March 2013 have not been associated with the paper or electronic claims file.  The record also does not reflect an attempt to obtain reasonably identified and likely outstanding private treatment records generated since December 2007.  Efforts to obtain these records must be completed on remand.  

A March 2007 RO decision denied service connection for a left shoulder disability.  In a March 2008 statement, the Veteran's adequately expressed disagreement with this determination but the RO incorrectly deemed this to be a new service connection claim.  The Board accepts the submission as a timely notice of disagreement.  See 38 C.F.R. § 20.201.  The RO has not issued a Statement of the Case (SOC) with respect to this matter and the Veteran must be provided an SOC on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his left lower extremity trauma and right shoulder symptoms during and since service, including any possible relationship to military service.  Provide an appropriate amount of time to submit this evidence.

2.  Contact the Veteran and ascertain all sources of private treatment or evaluation for left lower extremity and right shoulder conditions, including private physicians A. Crowther, M.D., R. Cole, M.D., and J. Pickett, M.D., since December 2007.  Undertake appropriate attempts to obtain any identified records.  All development efforts are to be in writing and associated with the claims folder.  

3.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's left lower extremity and right shoulder conditions, dated since March 2013.  Any negative response(s) must be in writing and associated with the claims folder.


4.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to diagnose all left lower extremity and respective shoulder pathology, if any is present, specifically ruling in or excluding respective right shoulder strain and left knee strain diagnoses.  Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition (i) had its onset in-service or within one year of separation; and (ii) is related to the Veteran's period of military service, including being thrown from an Army personnel carrier after driving over a mine.  

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, including a November 2006 statement; service treatment records; VA treatment records, dated in September 2006, March 2007, May 2008 and December 2012; a February 2008 VA MRI report; private treatment records, July 2005 and February 2008; etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

5.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.   If any of the benefits remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review. 

6.  Issue the Veteran an SOC with respect to his service connection claim for a left shoulder disability, including notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


